IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11405
                        Conference Calendar



HENRY WARREN HOLIDAY,

                                         Plaintiff-Appellant,

versus

TOM GREEN COUNTY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:01-CV-47-C
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Henry Warren Holiday, Texas prisoner # 567442, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim.   Holiday’s complaint

asserted that his civil rights were violated because jail

officials confiscated his law books for a time and placed a

county property stamp on them.   He also conclusionally asserts

for the first time on appeal that he was denied access to courts


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11405
                                 -2-

and that the jail law library was inadequate, but this court will

not consider claims that are raised for the first time on appeal.

See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount

Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).

     The district court did not err in dismissing Holiday’s

deprivation-of-property claim as frivolous.     See Hudson v.

Palmer, 468 U.S. 517, 533 (1984).     Texas has an adequate

postdeprivation remedy for confiscation of prisoner property.

Cathey v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995).

     Holiday’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.   The dismissal of this appeal and the district court’s

dismissal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Holiday therefore has two “strikes” under 28 U.S.C.

§ 1915(g).    We caution Holiday that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).